





Exhibit 10.4
THE PROGRESSIVE CORPORATION
DIRECTORS RESTRICTED STOCK DEFERRAL PLAN
(2008 Amendment and Restatement)
WHEREAS, The Progressive Corporation (“Company”) maintains The Progressive
Corporation Directors Restricted Stock Deferral Plan pursuant to a plan document
dated February 1, 2004, and one amendment thereto; and
WHEREAS, it is desired to amend and restate the Plan;
NOW, THEREFORE, effective January 1, 2008, the Plan is hereby amended and
restated in its entirety to provide as follows:
ARTICLE I
PURPOSE; PARTICIPATION
1.1 Purpose. The purpose of this plan, which shall be known as The Progressive
Corporation Directors Restricted Stock Deferral Plan (the “Plan”) is to provide
directors of the Company who are not employees of the Company or its
subsidiaries with an opportunity to defer the receipt of Common Shares with
respect to Eligible Restricted Stock Awards.
ARTICLE II
DEFINITIONS
For purposes of this Plan, the following terms shall have the following
meanings:
“Board” means the Board of Directors of the Company.
“Change in Control” means a change in the ownership of the Company, a change in
effective control of the Company or a change in the ownership of a substantial
portion of the Company’s assets, each as determined in accordance with Section
409A of the Code.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated pursuant thereto.
“Committee” means the Compensation Committee of the Board.
“Company” means The Progressive Corporation, an Ohio corporation, and its
successors.
“Company Directors Equity Plan” means any equity compensation plan for directors
who are not employees of the Company or its subsidiaries maintained by the
Company providing for the award of Restricted Stock, including but not limited
to, The Progressive Corporation 2003 Directors Equity Incentive Plan.
“Deferral Election” means an election, filed with the Committee, pursuant to
which a Participant elects to have all or part of an Eligible Restricted Stock
Award converted into Stock Units under this Plan, and to have such Stock Units
credited to his or her Stock Account under the Plan pursuant to Section 4.2
hereof.
“Designated Deferral Period” shall mean the deferral period selected by the
Participant with respect to an Eligible Restricted Stock Award, which deferral
period shall specify the date on which distribution of Shares with respect to
such Eligible Restricted Stock Award shall be made or begin.
“Dividend Equivalent Amounts” means the amount of dividends or other
distributions to shareholders of the Company that a Participant would have
received had the Participant’s Stock Units been actual Shares as of the date of
a dividend or other distribution by the Company.
“Eligible Restricted Stock Award” means an award of Restricted Stock made, or to
be made, under a Company Directors Equity Plan.
“Participant” means any director of the Company who is not an employee of the
Company or its subsidiaries and who participates in this Plan by timely
completing a Deferral Election.
“Plan Year” means each calendar year during the term of this Plan.
“Restricted Stock” means Shares awarded, or to be awarded, to a Participant in
the form of restricted stock under and pursuant to the terms of a Company
Directors Equity Plan.
“Shares” means the Common Shares, $1.00 par value, of the Company.
“Stock Account” means an individual bookkeeping account established for each
Participant pursuant to Section 4.3 hereof, with respect to Stock Units credited
to the Participant.





--------------------------------------------------------------------------------





“Stock Units” means the units credited to a Participant’s Stock Account, as
described in Sections 4.2 and 4.4 hereof. Each Stock Unit credited to a
Participant’s Stock Account shall represent the right, subject to the terms and
conditions of this Plan, to receive one (1) Share at the end of the
Participant’s Designated Deferral Period or at such other time as this Plan may
specify for distribution to be made or begin.


ARTICLE III
PARTICIPATION
3.1 Eligibility and Participation. Directors who shall be eligible to
participate in this Plan shall be those directors who are not employees of the
Company or its subsidiaries.
ARTICLE IV
DEFERRAL ELECTIONS
4.1 Deferral Elections. Each eligible director who elects to participate in this
Plan for any Plan Year shall file a Deferral Election with the Committee before
the beginning of such Plan Year, provided that any director who was not a
director during the previous two Plan Years may file a Deferral Election with
the Committee (i) within thirty (30) days after he/she is elected to the Board
and (ii) prior to the grant of Restricted Stock which is the subject of such
Deferral Election . The Deferral Election shall be in the form prescribed by the
Committee, and in accordance with such rules and procedures as may be
established by the Committee in its sole discretion. Once made, a Participant’s
Deferral Election shall be irrevocable. A Deferral Election shall be deemed to
have been made when the completed and executed election form is received and
accepted by the Committee or its designated agent. A separate Deferral Election
shall be made by a Participant with respect to all or part of each Eligible
Restricted Stock Award to be subject to a Deferral Election during such Plan
Year. If an eligible Participant fails to file an appropriate election form with
respect to any Eligible Restricted Stock Award before the deadline provided in
the first sentence of this Section, he or she shall be deemed to have elected
not to make a Deferral Election for such Plan Year.


4.2 Effect of Deferral Election. If a Participant timely files a Deferral
Election with the Committee with respect to an Eligible Restricted Stock Award,
each share of Restricted Stock subject to a Deferral Election will be
automatically cancelled immediately prior to vesting and will be replaced with a
corresponding Stock Unit credited to the Participant’s Stock Account in
accordance with Section 4.3. A timely Deferral Election with respect to an
Eligible Restricted Stock Award will defer the delivery to the Participant of
the Shares subject thereto until the end of the Participant’s Designated
Deferral Period or such other time as this Plan may specify for distribution to
be made or begin.
4.3 Stock Accounts.
The Committee shall establish and maintain a separate bookkeeping account in the
name of each Participant who makes a Deferral Election during the course of his
or her participation in the Plan. Each Participant’s Stock Account shall consist
of the sum of the Stock Units credited to such Participant’s Stock Account. Each
Participant’s Stock Account shall be adjusted as follows:
(a) As of the date of vesting of an Eligible Restricted Stock Award to which a
Participant’s Deferral Election is applicable, the Participant’s Stock Account
shall be credited with that number of Stock Units equal to the number of Shares
to which the Deferral Election relates;
(b) As of the date on which a dividend is paid on (or any other distribution is
made on account of) Shares, the Stock Account shall be credited with that number
of Stock Units and fraction thereof equal to the number of Shares and fraction
thereof that the Dividend Equivalent Amount would have purchased on that date
based on the average of the high and low trading prices of the Shares on that
date.
(c) As of the date on which Shares are distributed to the Participant in
accordance with Section 4.5, the Participant’s Stock Account shall be reduced by
an equal number of Stock Units, and fractions thereof, if applicable.





--------------------------------------------------------------------------------









In the event of any stock split, reverse split, combination or other changes
that impact the Company’s capital structure, or Share status, each Participant’s
Stock Account and the number of Stock Units credited thereto shall be equitably
adjusted by the Committee in its sole discretion in a manner consistent with the
treatment of outstanding equity awards pursuant to the Company Directors Equity
Plan.
4.4 Dividend Equivalent Amounts. Dividend Equivalent Amounts with respect to the
Participant’s Stock Units shall result in the Participant’s Stock Account being
credited with an additional number of Stock Units and/or fraction thereof equal
to the Dividend Equivalent Amount divided by the average of the high and low
trading prices of Shares on the date specified in Section 4.3(b) and shall
become subject to the Deferral Election applicable to the Stock Units to which
the Dividend Equivalent Amount relates.
4.5 Distribution of Shares from Stock Accounts. Subject to any limitation set
forth in this Plan or any other limitations as may be established by the
Committee in its sole discretion, each Deferral Election shall specify the
method of distribution with respect to the Eligible Restricted Stock Award which
is subject to the Deferral Election. A Participant may elect to have his or her
Stock Units with respect to any Eligible Restricted Stock Award which is subject
to a Deferral Election distributed in any of the following number of
installments following the earlier of (i) termination of the Participant’s
service as a director of the Company or (ii) expiration of the Participant’s
Designated Deferral Period with respect to such Eligible Restricted Stock Award:
 
(1)
a single lump sum;

 
(2)
3 equal or substantially equal annual installments;

 
(3)
5 equal or substantially equal annual installments; or

 
(4)
10 equal or substantially equal annual installments.






--------------------------------------------------------------------------------







A Participant may elect a different method of distribution with respect to each
Eligible Restricted Stock Award that is subject to a Deferral Election.
Distributions will be made or commence within thirty (30) days following
expiration of the Participant’s Designated Deferral Period or termination of the
Participant’s service as a director, as the case may be.
A Participant may elect to change the Designated Deferral Period and the method
of distribution set forth in a Deferral Election. Each such change must be made
in writing and on such forms as the Committee shall specify. Each such change
must be delivered to the Committee at least one (1) year prior to the expiration
of the Designated Deferral Period and shall delay the payment or commencement of
the distribution for a period of at least five (5) years following the date the
Designated Deferral Period otherwise would have expired. In the case of a
distribution to be made in installments, the provisions of this paragraph will
apply to each installment payment as if each such installment payment were a
separate distribution.
Notwithstanding the foregoing, if a Change in Control occurs or a Participant
dies, a distribution with respect to all the Stock Units then held in the
Participant’s Stock Account shall be made to him/her or his/her beneficiaries in
a single lump sum within thirty (30) days following the Change in Control or the
date the Committee receives written notice of his/her death.
Distributions with respect to the Stock Units credited to a Participant’s Stock
Account under this Plan shall in all cases be satisfied by the delivery by the
Company of a number of Shares equal to the number of Stock Units with respect to
which such distribution is being made, except that any portion of such
distribution that is derived from Dividend Equivalent Amounts or fractional
shares shall be satisfied in cash, based on the average of the high and low
trading prices of Shares on the business day immediately preceding such
distribution.
If a Participant is receiving a distribution in installments, Dividend
Equivalent Amounts will continue to be credited with respect to the
undistributed Stock Units remaining in such Participant’s Stock Account until
all such Stock Units have been distributed.
ARTICLE V
MISCELLANEOUS
5.1 Beneficiaries. Each Participant shall have the right to designate in writing
one or more beneficiaries to receive distributions in the event of the
Participant’s death by filing with the Company a beneficiary designation on a
form provided by the Committee. The designated beneficiary or beneficiaries may
be changed by a Participant at any time prior to his or her death by the
delivery to the Committee of a new beneficiary designation form. The change
shall become effective only when the new beneficiary designation form is
received and accepted by the Committee; provided, however, any beneficiary
designation form received by the Committee after the designating Participant’s
death will be disregarded. If no beneficiary shall have been designated, or if
no designated beneficiary shall survive the Participant, distribution pursuant
to this provision shall be made to the Participant’s estate.
5.2 Administration. Except for those powers and duties expressly reserved for
the Board hereunder, the Committee will have full power to administer the Plan.
Such power includes, but is not limited to, the following authority:
(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of Plan;
(b) To interpret the Plan and to decide all matters arising thereunder,
including the right to resolve or remedy any ambiguities, errors,
inconsistencies or omissions. All such interpretations shall be final and
binding on all parties;
(c) To determine the amount of distributions to be made to each Participant and
beneficiary or other person in accordance with the provisions of the Plan;
(d) To authorize distributions under the Plan;
(e) To keep such records and submit such filings, elections, applications,
returns or other documents or forms as may be required under applicable law;
(f) To appoint such agents, counsel, accountants and consultants as may be
desirable in administering the Plan;
(g) To exercise the other powers that are expressly granted to it herein, or
that are impliedly necessary for it to carry out any of its responsibilities
hereunder; and
(h) By written instrument to delegate any of the foregoing powers to one or more
designated officers or employees of the Company or other persons.
All decisions of the Committee or its designees shall be binding upon all
Participants and their respective legal representatives, successors and assigns,
and any and all persons claiming under or through any of them. No member of the
Committee or any of its designees shall be liable to any Participant or to the
Company for any determination made within the scope of the





--------------------------------------------------------------------------------





administrative and interpretive functions provided in this Plan. No member of
the Committee shall participate in any discussion or determination involving his
or her own rights, benefits or obligations under this Plan.
5.3 Reports. Until a Participant’s entire Stock Account shall have been
distributed in full, the Company will furnish or make available to the
Participant a written or electronic report, at least annually, setting forth any
changes in such Account and the amounts credited to such Account.
5.4 Assignment and Alienation of Benefits. The right of each Participant to any
account, benefit, Stock Unit, right or distribution hereunder shall not, to the
extent permitted by law, be subject in any manner to attachment or other legal
process for the debts of such Participant, and no account, benefit, Stock Unit,
right or distribution shall be subject to anticipation, alienation, sale,
pledge, transfer, assignment or encumbrance; provided, however, the Company
shall have the unrestricted right to set off against or recover out of any
distributions due a Participant, beneficiary or other person at the time such
distributions would otherwise have been made hereunder, any amounts owed the
Company or any subsidiary of the Company by such Participant, beneficiary or
other person.
5.5 Director and Shareholder Status. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or its shareholders to terminate any
Participant’s service as a director, at any time, nor confer upon any
Participant any right to continue as a director of the Company or to be
nominated for election to the Board at any time. The Plan will not give any
person any right or claim to any benefits under the Plan unless such right or
claim has specifically accrued under the terms of the Plan. Participation in the
Plan shall not create any rights in a Participant (or any other person) as a
shareholder of the Company until Shares are registered in the name of, and
distributed to, the Participant (or such other person).
5.6 Assets. No assets shall be segregated or earmarked in respect of any Stock
Units, Dividend Equivalent Payments or Stock Accounts. The Plan and the
crediting of Stock Accounts hereunder shall not constitute a trust and shall be
structured solely for the purpose of recording an unsecured contractual
obligation. All amounts payable pursuant to the terms of this Plan shall be paid
from the general assets of the Company and in no event shall any Participant or
beneficiary have any claims or rights to any payment hereunder that are superior
to any claims or rights of any general creditor of the Company.
5.7 Taxes. The Company shall not be responsible for the tax consequences under
federal, state or local law of any election made by any Participant under the
Plan. The Company shall have the right to make required information reporting
and/or to withhold or deduct from any distribution to be made pursuant to this
Plan, or to otherwise require prior to the distribution of any amount hereunder,
payment by the Participant of any federal, state or local taxes required by law
to be withheld with respect to any such distribution to the Participant. In
addition, to the extent the Company shall be required, prior to the date on
which distributions are to be made to a Participant under this Plan, to withhold
any taxes in connection with any Stock Units or Dividend Equivalent Amounts
credited to a Participant’s accounts under this Plan, the Participant agrees
that the Company shall have the right to make such withholding or to require
direct payment of such withholding taxes by the Participant to the Company.
5.8 Amendment. Notwithstanding any other provision of this Plan, the Board may
amend this Plan at any time for any reason without liability to any Participant,
beneficiary or other person for any such amendment or for any other action taken
pursuant to this Section 5.8, provided that no such amendment shall be made
retroactively in a manner that would deprive any Participant of any rights or
benefits which have accrued to his/her benefit under the Plan as of the date
such amendment is proposed to be effective, unless such amendment is necessary
to comply with applicable law.
5.9 Termination. Notwithstanding any other provision of this Plan, the Board may
terminate this Plan at any time for any reason without any liability to any
Participant, beneficiary or other person for any such termination or for any
other action taken pursuant to this Section 5.9. Following termination of this
Plan, and notwithstanding the provisions of any Deferral Election entered into
prior to such termination, no additional deferrals may be made hereunder, but
all existing Stock Accounts shall be administered in accordance with this Plan,
as in effect immediately prior to termination, and shall be distributed in
accordance with the terms of this Plan and the applicable Deferral Elections,
unless and until the Board elects to accelerate distributions as provided below.
Subject to the limitations and conditions provided for in this Section 5.9, at
any time on or after the effective date of termination of this Plan, the Board,
in its sole discretion, may elect to accelerate the distribution with respect to
all Stock Units in all Stock





--------------------------------------------------------------------------------







Accounts to the extent permitted under Section 409A of the Code; provided, that
(a) the termination of this Plan is not proximate to a downturn of the Company’s
financial health; (b) the Company terminates and liquidates all plans, programs,
agreements, and other arrangements (“Other Program”) that must be aggregated
with this Plan in accordance with Treasury Regulation Section 1.409A-1(c) if a
Participant participated in the Other Program; and (c) the Company shall not
adopt a new Other Program that would be required to be aggregated with this Plan
in accordance with Treasury Regulation Section 1.409A-1(c) if a Participant
participated in the Other Program within three (3) years following termination
of the Plan. Such accelerated distributions shall be made in a lump sum at a
time selected by the Company in accordance with Section 409A of the Code;
provided, that no accelerated distributions, other than those that could be made
under the terms of the Plan absent its termination, shall be made earlier than
twelve (12) months from the date that the Company takes all actions necessary to
irrevocably terminate the Plan and cause all distributions to be made thereunder
and all distributions shall be made no later than twenty-four (24) months from
the date the Company takes all actions necessary to irrevocably terminate the
Plan and cause all distributions to be made thereunder. Upon completion of
distributions to all Participants, or beneficiaries, as the case may be, no
Participant, beneficiary or person claiming under or through them, will have any
claims in respect of this Plan.
5.10 Notices to Committee. The Committee shall designate one or more addresses
to which notices and other communications to the Committee shall be sent with
respect to this Plan. No notice or other communication shall be considered to
have been given to or received by the Committee until it has been delivered to
the Committee’s attention at one of such designated addresses.
5.11 No Liability. Participation in the Plan is entirely at the risk of each
Participant. Neither the Company, the Committee, the Board nor any other person
associated with this Plan shall have any liability for any loss or diminution in
the value of Stock Accounts, or for any failure of this Plan to effectively
defer recognition of income or to achieve any Participant’s desired tax
treatment or financial results.
5.12 Facility of Payment. If the Committee determines that a Participant or
beneficiary entitled to receive a payment under this Plan is (at the time such
payment is to be made) a minor or physically, mentally or legally incompetent to
receive such payment and that another person or any institution has legal
custody of such minor or incompetent individual, the Committee may cause payment
to be made to such person or institution having custody of such Participant or
beneficiary. Such payment, to the extent made, shall operate as a complete
discharge of obligation by the Committee, the Company and the Board.
5.13 Securities Law Provisions. The issuance and distribution of Shares pursuant
to this Plan will not be registered under the Federal or any state securities
laws. The Shares will be “restricted securities” as that term is defined under
Rule 144 of the Securities Act of 1933 (the “Securities Act”) and may not be
sold or transferred absent registration under the Securities Act or in
accordance with an applicable exemption.
5.14 Applicable Law. This Plan shall be interpreted under the laws of the State
of Ohio.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer as of the day of , 2007.
 
                                                                                               THE
PROGRESSIVE CORPORATION
 
By:                                                           
 
Title:








